                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       SLOT SPEAKER TECHNOLOGIES, INC.,                  Case No. 13-cv-01161-HSG
                                   8                      Plaintiff,                         ORDER DENYING MOTION FOR
                                                                                             ATTORNEYS' FEES
                                   9              v.
                                                                                             Re: Dkt. No. 524
                                  10       APPLE, INC.,
                                  11                      Defendant.

                                  12             Pending before the Court is Defendant Apple, Inc.’s (“Apple”) motion for attorneys’ fees.
Northern District of California
 United States District Court




                                  13   Dkt. No. 524 (“Mot.”)1. For the reasons detailed below, the Court DENIES the motion.
                                  14        I.   BACKGROUND
                                  15             Plaintiff Slot Speaker Technologies, Inc. (“SST”), formerly operating as THX Ltd., filed
                                  16   this lawsuit against Apple on March 13, 2013, eventually alleging infringement of two patents
                                  17   entitled “Narrow Profile Speaker Configurations and Systems”: (1) United States Patent No.
                                  18   7,433,483 (the “’483 Patent”) and (2) United States Patent No. 8,457,340 (the “’340 Patent”)
                                  19   (together, “patents-in-suit”). See Dkt. No. 1; Dkt. No. 12 (“FAC”). The Court granted
                                  20   Defendant’s motion for summary judgment of non-infringement of the patents-in-suit on March
                                  21   27, 2018. Dkt. No. 516.
                                  22       II.   LEGAL STANDARD
                                  23             Section 285 of the Patent Act states that “[t]he court in exceptional cases may award
                                  24   reasonable attorney fees to the prevailing party.” 35 U.S.C.A. § 285. The Supreme Court has held
                                  25   that “an exceptional case is simply one that stands out from others with respect to the substantive
                                  26   strength of a party's litigating position (considering both the governing law and the facts of the
                                  27
                                       1
                                  28    An unredacted version of the motion was filed under seal at Dkt. No. 523-4, and a public version
                                       of the motion was filed at Dkt. No. 565.
                                   1   case) or the unreasonable manner in which the case was litigated. District courts may determine

                                   2   whether a case is exceptional in the case-by-case exercise of their discretion, considering the

                                   3   totality of the circumstances.” Octane Fitness, LLC v. ICON Health & Fitness, Inc., 134 S. Ct.

                                   4   1749, 1756 (2014) (internal quotation marks omitted). Further, “[t]here is no precise rule or

                                   5   formula for making these determinations, but instead equitable discretion should be exercised in

                                   6   light of the considerations we have identified.” Id. (internal quotation marks omitted).

                                   7   III.        DISCUSSION
                                   8          A.      Pre-suit Investigation
                                   9               Apple contends that SST knew or could have known that the Apple accused product did

                                  10   not infringe the asserted patents before SST filed its complaint. Mot. at 8. Apple contends that

                                  11   SST, under its own proffered construction of “straight path,” knew that the path encompasses the

                                  12   entire duct, and not a portion of it. Id. at 8–9. Apple contends that SST’s argument that a
Northern District of California
 United States District Court




                                  13   “straight path” should be measured by whether waves in the path are planar, and SST’s expert’s

                                  14   testing of that theory on the Apple accused products, “could, and should” have been performed

                                  15   prior to SST bringing suit. Id. at 9.

                                  16               Apple additionally contends that SST’s testing regarding the resonance of the “sound

                                  17   reflecting surface,” which produced the opinion of Plaintiff’s expert Dr. Elliott that the accused

                                  18   products “closely approximate” the “sound reflecting surface” of the claims, should have been

                                  19   performed before SST brought suit. Id. at 10.

                                  20               SST contends that it did perform a pre-filing investigation of the accused products,

                                  21   including “acquiring and opening Apple’s loudspeakers and . . . matching them to the claims.”

                                  22   Dkt. No. 544 (“Opp.”)2 at 3.

                                  23               SST’s pre-litigation investigation comports with conduct approved by the Federal Circuit

                                  24   and is adequate to establish that its assertions in this case did not rise to the Octane Fitness

                                  25   “exceptional case” standard. See Q-Pharma, Inc. v. Andrew Jergens Co., 360 F.3d 1295, 1302–03

                                  26   (Fed. Cir. 2004) (“Because [plaintiff] obtained a sample of the accused product, reviewed

                                  27
                                       2
                                  28    An unredacted version of the opposition was filed under seal at Dkt. No. 543-3, and a public
                                       version of the opposition was filed at Dkt. No. 584.
                                                                                         2
                                   1   [defendant’s] statements made in the advertising and labeling of the accused product, and, most

                                   2   importantly, compared the claims of the patent with the accused product, we conclude that its

                                   3   claim of infringement was supported by a sufficient factual basis.”).

                                   4        B.      Shifting Theories
                                   5             Apple further notes that SST altered its theories of what constitutes a “straight path” under

                                   6   the meaning of the asserted claims between its validity case, its case at claim construction, its

                                   7   infringement contentions, and its eventual position taken at the summary judgment phase. Mot. at

                                   8   11–14. Apple points out that SST also revised its interpretation of the phrase “non-resonant” after

                                   9   claim construction to encompass resonances that are not significant. Id. at 14–16.

                                  10             Although the Court does not endorse SST’s strategy of opportunistically altering its

                                  11   theories throughout the case, it does not find that SST’s litigation strategy in this matter in light of

                                  12   the totality of the record was so exceptional as to warrant the award of attorneys’ fees.
Northern District of California
 United States District Court




                                  13        C.      Other Litigation Tactics
                                  14             Apple contends that SST attempted to unreasonably expand the scope of discovery in order

                                  15   to drive up costs for Apple, and engaged in vexatious discovery practices in violation of the

                                  16   Court’s procedures. Dkt. No. 524 at 20–23.

                                  17             Apple additionally contends that SST pursued baseless allegations that iPad products

                                  18   infringed claims that included the term “sound damping material,” before eventually dropping

                                  19   these claims and accused products at a late stage in the case. Mot. at 17–18. Apple also contends

                                  20   that SST’s pursuit of injunctive relief was meritless, and the damages calculations of SST’s

                                  21   experts were too high to be supported by evidence. Id. at 19–20.

                                  22             The Court is unpersuaded that SST’s failure to drop accused products until a late stage in

                                  23   this case, or its positions taken during discovery, warrant exceptional case treatment. Because the

                                  24   iPads were voluntarily removed from the case before an evaluation of the merits of SST’s

                                  25   infringement case against them, the Court cannot find that SST’s strategy with respect to those

                                  26   products was unreasonable.

                                  27   //

                                  28
                                                                                           3
                                       IV.    CONCLUSION
                                   1
                                              For the foregoing reasons, Apple has not demonstrated that SST’s positions taken and
                                   2
                                       strategies employed during litigation meet the high standard of exceptionality, and the Court
                                   3
                                       therefore DENIES Apple’s motion for attorneys’ fees.
                                   4
                                              IT IS SO ORDERED.
                                   5
                                       Dated: 1/24/2019
                                   6
                                                                                       ______________________________________
                                   7                                                   HAYWOOD S. GILLIAM, JR.
                                                                                       United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
